

116 SRES 81 ATS: Calling for accountability and justice for the assassination of Boris Nemtsov.
U.S. Senate
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 81IN THE SENATE OF THE UNITED STATESFebruary 27, 2019Mr. Rubio (for himself, Mr. Coons, Mr. Wicker, Mr. Durbin, Mr. Johnson, Mr. Gardner, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2019Reported by Mr. Risch, with an amendment and an amendment to the preambleJune 10, 2019Considered, amended, and agreed to with an amended preambleRESOLUTIONCalling for accountability and justice for the
			 assassination of Boris Nemtsov.
	
 Whereas Boris Nemtsov was a Russian statesman, who over twenty-five years of public service served as Member of Parliament, Governor of the Nizhny Novgorod Region, and First Deputy Prime Minister of Russia;
 Whereas Boris Nemtsov throughout his life showed an unwavering commitment to the ideals of democracy, freedom, and the rule of law, and to upholding the rights and dignity of Russian citizens;
 Whereas Boris Nemtsov was a powerful voice in opposition to the authoritarianism and corruption of Vladimir Putin’s government, publicizing its abuses, leading street protests against election fraud and the war on Ukraine, and successfully advocating for international sanctions on human rights violators;
 Whereas Boris Nemtsov was co-chairman of a leading opposition party, won election to the Yaroslavl Regional Duma in 2013, and was planning to run for the Russian Parliament in 2016 and challenge Vladimir Putin for the presidency in 2018;
 Whereas, on the evening of February 27, 2015, Boris Nemtsov was shot in the back and killed as he walked across Bolshoi Moskvoretsky Bridge near the Kremlin in Moscow;
 Whereas, on March 7 and 8, 2015, Russian authorities arrested five individuals, all of them natives of the Chechen Republic, on suspicion of carrying out the assassination, while a sixth suspect allegedly blew himself up during the attempted arrest;
 Whereas the defendants were tried at the Moscow District Military Court, which on June 29, 2017, found them guilty of carrying out the assassination of Boris Nemtsov, and on July 13, 2017, sentenced them to different prison terms;
 Whereas, at the time of the assassination, the now-convicted gunman, Zaur Dadayev, was serving as a Lieutenant in the Internal Troops of the Interior Ministry of the Russian Federation and as Deputy Battalion Commander in the Sever (North) Regiment stationed in the Chechen Republic, under the command of the Internal Troops Commander, General Viktor Zolotov, and the Kremlin-backed head of the Chechen Republic, Ramzan Kadyrov;
 Whereas Ramzan Kadyrov has called Lieutenant Zaur Dadayev a true patriot and has publicly referred to Boris Nemtsov as an enemy of Russia; Whereas by Decree No. 115 issued on March 8, 2015, President Vladimir Putin awarded Ramzan Kadyrov the Order of Honor;
 Whereas, according to reports published in RBC newspaper on January 20, 2016, General Alexander Bastrykin, chairman of the Investigative Committee of the Russian Federation, has on two occasions prevented investigators from indicting Major Ruslan Geremeyev, Battalion Commander in the Sever (North) Regiment of the Internal Troops of the Ministry of Internal Affairs of the Russian Federation stationed in the Chechen Republic and a close associate of Ramzan Kadyrov and Russian State Duma Member Adam Delimkhanov, as an organizer in the assassination;
 Whereas, according to reports published in Novaya Gazeta newspaper on December 9, 2016, operatives of the Federal Security Service of the Russian Federation in the Chechen Republic have failed to serve Major Ruslan Geremeyev with a summons for questioning as a witness, reporting to their superiors that on the sole occasion they attempted to do so, “nobody opened the door”;
 Whereas, despite requests from the legal team representing Boris Nemtsov’s family, the Investigative Committee of the Russian Federation and the Moscow District Military Court have refused to question high-ranking persons of interest, including Ramzan Kadyrov, General Viktor Zolotov, and Adam Delimkhanov;
 Whereas the Investigative Committee of the Russian Federation has, to this day, not issued any indictments against the organizers or masterminds of the assassination of Boris Nemtsov, with the exception of Major Ruslan Geremeyev’s driver, Ruslan Mukhudinov, who is named alongside other unidentified persons;
 Whereas the Investigative Committee of the Russian Federation and the Moscow District Military Court have refused to classify the assassination of Boris Nemtsov under Article 277 of the Criminal Code as encroachment on the life of a statesman or a public figure, choosing instead Article 105 that deals with common domestic murders;
 Whereas, throughout the proceedings at the Moscow District Military Court, the judge repeatedly disallowed questions relating to political motives behind the assassination;
 Whereas the Federal Protective Service of the Russian Federation has refused to release video footage from the security cameras on Bolshoi Moskvoretsky Bridge from the night of the assassination, claiming in a letter to State Duma Member Dmitry Gudkov on November 6, 2015, that the bridge next to the Kremlin is not a protected object;
 Whereas, on May 18, 2017, the Parliamentary Assembly of the Council of Europe appointed Lithuanian Member of Parliament Emanuelis Zingeris as its special rapporteur on the need to shed light on the background of the murder of Boris Nemtsov, with a mandate to review and report on the case and on the progress of the official Russian investigation;
 Whereas, on May 24, 2018, the Russian Foreign Ministry informed Emanuelis Zingeris that he is forbidden from entering the Russian Federation;
 Whereas, at its twenty-seventh annual session held on July 7–11, 2018, the Parliamentary Assembly of the Organization for Security and Cooperation in Europe (OSCE) adopted a resolution urging Russian authorities to undertake a new, full and thorough investigation into the February 2015 assassination of Boris Nemtsov;
 Whereas, on July 8, 2018, the Parliamentary Assembly of the Organization for Security and Cooperation in Europe held a public event to discuss the need for OSCE oversight of the official Russian investigation into the assassination of Boris Nemtsov;
 Whereas the United States and the Russian Federation are full members of the Organization for Security and Cooperation in Europe;
 Whereas the OSCE Moscow Document has established that issues relating to human rights, fundamental freedoms, democracy and the rule of law… are matters of direct and legitimate concern to all participating States and do not belong exclusively to the internal affairs of the State concerned;
 Whereas, on February 27, 2018, Washington, D.C. designated the street in front of the Embassy of the Russian Federation as Boris Nemtsov Plaza to honor Mr. Nemtsov; and
 Whereas, on February 22, 2019, the President of the Parliamentary Assembly of the Organization for Security and Cooperation in Europe, George Tsereteli, appointed Swedish Member of Parliament and Vice President of the Assembly Margareta Cederfelt as the rapporteur on the investigation of the assassination of Boris Nemtsov, with a mandate to review and report on the case and on the progress of the official Russian investigation: Now, therefore, be it
 That the Senate— (1)commemorates the life of Russian opposition leader Boris Nemtsov and his work to advance democracy and human rights in Russia;
 (2)condemns Vladimir Putin and his regime for targeting political opponents and working to cover up the assassination of Boris Nemtsov;
 (3)urges the United States Government, in all its interactions with the Government of the Russian Federation, to raise the case of the assassination of Boris Nemtsov and underscore the necessity of bringing the organizers and masterminds to justice;
 (4)supports the efforts by the Organization for Security and Cooperation in Europe and its Parliamentary Assembly to initiate oversight of the official Russian investigation into the assassination of Boris Nemtsov;
 (5)calls on the Government of the Russian Federation to allow an impartial international investigation of the assassination of Boris Nemtsov and to cooperate with the Parliamentary Assembly of the Organization for Security and Cooperation in Europe and the Parliamentary Assembly of the Council of Europe in their ongoing inquiries over this case;
 (6)calls on the Secretary of State and the Secretary of the Treasury to use their authority under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 5811 note) and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328) to designate individuals whom they determine to have been involved in the assassination of Boris Nemtsov as perpetrators, organizers, or masterminds, on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury, freezing their assets and making them ineligible to receive United States visas;
 (7)calls on the Secretary of State, in consultation with the Director of National Intelligence, to prepare and submit to Congress a report detailing the circumstances of the February 27, 2015, assassination of Boris Nemtsov, including the list of individuals whom they determine to have been involved in the assassination as perpetrators, organizers, or masterminds, and identifying what measures, if any, have been taken by the Government of the Russian Federation to investigate this crime and bring its perpetrators, organizers, and masterminds to justice, and evaluating the effectiveness of such measures; and
 (8)urges the Secretary of State to take all possible steps to— (A)investigate the business activities of Ramzan Kadyrov and any entities controlled by Ramzan Kadyrov outside the Russian Federation; and
 (B)determine whether any such activities, or any entities facilitating such activities, are in violation of the sanctions imposed on Ramzan Kadyrov pursuant to the authorities provided by the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 5811 note).
